MEMORANDUM **
Fortunato Diaz and Jesus Fernando Diaz Alcantara, natives and citizens of Mexico, petition pro se for review from the Board of Immigration Appeals (“BIA”) denial of their motion to reopen to seek relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s decision for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We deny the petition for review.
We conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioners’ motion was untimely filed and failed to meet an exception to the time limits on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). Petitioners’ claim for protection under CAT failed to present changed country conditions in Mexico that are material to petitioners or their circumstances, and therefore, failed to meet their burden of presenting a prima facie CAT claim to support reopening. See 8 C.F.R. § 1003.2(e)(3)(ii); Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.